DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see  Remarks, filed  on 12/23/2022 with respect to claims 1-25 have been fully considered and are persuasive.  The rejection under 35 USC 103 of  claims 1-25 has been withdrawn. 

Allowable Subject Matter

Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that  A method of RF power delivering from a RF supply generator to at least one vacuum plasma processing module, comprising time varying matching the output impedance of said RF supply generator to the input impedance of said vacuum plasma Providing in said vacuum plasma processing module an impedance transform network and performing by said impedance transform network a time invariant impedance transform of said input impedance of said vacuum plasma processing module to an input impedance to said impedance transform network; b) Performing time variable matching of said output impedance of said RF supply generator to said input impedance of said impedance transform network by a matchbox operationally connected to said impedance transform network; c) providing at least a part of at least one inductive element of said impedance transform network by a hollow conductor and flowing a cooling medium through said hollow conductor and through a cooling arrangement of a part of said vacuum plasma processing module not being a part of said impedance transform network.  Hence, claim 1 and depending claims 2-12 are allowed.

Referring to the claim 13 the closest prior art of record fails to teach or reasonably suggest that “a RF vacuum plasma processing module comprising a time invariant impedance transform network between an RF supply input and at least one of a plasma discharge electrode and of a RF biased electrode for said vacuum plasma processing, said time invariant impedance transform network comprising at least one inductive element at least a part thereof being realized as a hollow conductor, said hollow conductor being flow-connectable or flow- connected to at least one of a flow source and of a flow-drain for a cooling fluid, said hollow conductor being in cooling fluid flow communication with a cooling arrangement for a part of said vacuum plasma processing module which is not part of said time invariant impedance transform network.  Hence, claim 13 and depending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-25 are allowed.

Prior art :   Prior art by Sorensen fails to teach a cooling system as well as a time invariant impedance.  Even though Collins teaches a time invariant system but fails to teach time variant impedance component which is not a part of coolant system.  Also, US patents US10128085, US10056230,  US9918376, US20150075719, teaches a cooling system not part of the impedance matching system which is time invariant.  US US9460894 teaches varias impedance filters of time variant and time invariant but fails to disclose a time variant component connected to the hollow conductor  and cooling part. Hence, claim 1, and 13 are allowable over prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/23/2022